Per Curiam:

Substantially the same question of Federal law involved in these two cases arose under a Kansas statute in International Textbook Co. v. Pigg, 217 U. S. 91; and the Federal right asserted in that case was sustained. There is no difference in principle between the two cases last named and the Pigg case, although the Federal question involved in them, arises under the statutes, respectively, of other States — Wisconsin and Vermont. In view of the pleadings and the conceded facts in these cases the judgment in each of them must be reversed on the authority , of the Pigg case, and the cases are severally remanded for such further proceedings as is required by and is not inconsistent with this opinion.

It is so ordered.